Dissenting Opinion by
Judge Rogers:
I respectfully dissent.
There is no question on this record that appurtenant to the plaintiff’s property at 229 Pine Street, Philadelphia, was an easement of a 3 foot wide alley located on premises 220 Delancey Street. The appellees, William D. Glockner and Winifred M. Grlockner, who acquired 220 Delancey Street from the Redevelopment Authority, declare in their brief that “the alley in question has been an anomaly for some years”; that “because of the design of the house . . . the legal reopening of the alleyway will destroy it”; and that “ [i]n Society Hill, one of the prime purposes of condemnation was to eliminate all such alleys and courts, of which there were a great number.”
*367The Redevelopment Authority, appellee and cross-appellant, throughout its brief, refers to the easement before condemnation as “a property interest” of the owner of 229 Pine Street, the plaintiff below, Dewey Lee Curtis. Further, at the hearing below, Mr..Curtis described the alley and the use made of it by him after he bought 229 Pine Street , in 1960.
While the alley is referred to in Curtis’s. deed for 229 Pine Street as an appurtenance but does not appear as a servitude in some prior conveyances of 220 Delancey Street, the parties agree that it was created by a deed, not otherwise described, in 1843. It is a fair inference from the language describing the easement in the chain of Curtis’s title that the easement was created by a common owner in 1823.. Surely a search of the title of the servient 220 Delancey Street property would have unearthed the easement so created in that chain of title. Since the easement was visible on the ground and was indeed one of, two alleyways appurtenant to the property at 229 Pine Street, such a search should surely have been made by the Redevelopment Authority, and probably was.
However, the record demonstrates that it would have made no difference whether the existence of the easement was or was not ascertained by a search of the title to 220. Delancey Street. Edward L. Snitzer, Esquire, a distinguished authority on the law of.eminent domain, who was an attorney in the legal division of the Redevelopment Authority from 1958 until 1965, testified that the Authority in its Society Hill project gave notice of condemnation only to owners and tenants of condemned properties and gave no notice to the owners of other interests, including easements. The reason the Authority did not give notice to the persons having interests other than as owners and tenants was that the administrative burden of mass condemnations in the Society Hill development *368was too great without this further effort. A fair inference from this evidence is that the Redevelopment Authority took a calculated risk of having to pay future claims of persons having property interests in condemned properties, such as easements.
Since the premises 220 Delancey Street was condemned and a fee simple taken, Mr. Curtis’s easement went with it and the Glockners’ property is no longer servient. I agree with the court below and the majority of this Court on this point. See Restatement of Property §507.
I agree with the lower court, and depart from the majority here, with respect to the former’s holding that the easement appurtenant to 229 Pine Street was taken without due process of law for failure to give Mr. Curtis notice that his property interest in 220 Delancey Street was taken by the condemnation. The evidence amply supports Judge Beloff’s findings of fact, upheld by Judges Chalfin and Forer sitting en banc, that “the . . . Redevelopment Authority gave no notice and the plaintiff received no notice [of the condemnation] although the plaintiff was a party interested in his easement rights”; that the “Redevelopment Authority . . . knew or had reason to know of the existence of plaintiff’s easement rights”; that the “Authority, as a matter of policy, refused to and did not give notice to easement holders”; and that “the plaintiff first had actual knowledge that his access to the alley . . . was barred in the spring of 1970.” The proper remedy is that provided to the plaintiff by the court below en banc, the opportunity to seek damages from the Redevelopment Authority when he learned of the taking of his easement. See Angle v. Commonwealth, 396 Pa. 514, 153 A.2d 912 (1959).
I would affirm the order of the court below.